Riddicic, J., (after- stating the facts.) We think it very clear that, under the facts as shown by this record, the judgment of the chancellor cannot be sustained. In the first place, the chancellor had no right to order a new trial in a court of law, thoügh_in á proper case a court of equity might make a decree that, unless the opposite party should submit to a new trial, his judgment at law would be enjoined. Kansas & A. V. R. Co. v. Fitzhugh, 61 Ark. 348. But, waiving that point, and also the question of whether any such mistake or accident was alleged or shown as justified the' interference of a court of equity, we come to the insurmountable objection that there is nothing to show that the judgment at law, of which the plaintiff complains, was unjust or inequitable. It is well settled that in- a case of this kind it must clearly appear-.that it would be contrary to equity or good conscience to allow the judgment at law complained of to be enforced; otherwise equity declines to interfere or to impose terms upon the party in whose favor the judgment was rendered. Kansas & A. V. R. Co. v. Fitzhugh, 61 Ark. 348; Whitehill v. Butler, 51 Ark. 343. But in this case no evidence was introduced before the chancellor bearing on the merits of the trial had in the circuit court. There is nothing to show what the facts were upon which the circuit court based its judgment, and nothing to overcome the presumption that the judgment of the circuit court was right. Even if it be conceded that the plaintiff lost his right to an appeal by an unavoidable accident, still that does not amount to anything unless the judgment from which he appealed was wrong, or there was something that made it inequitable for the defendant to enforce that judgment. As we must, in the absence of any showing to the contrary, presume that such judgment was right, it follows that we must also assume, so far as this case is concerned, that plaintiff suffered no injury from the failure to obtain an appeal. It being clear on the whole case that the chancellor erred in his judgment, it is reversed, and the case dismissed for want of equity.